OPINION — AG — ** COUNTY EXCISE BOARD — DUTIES — AUTHORITY ** THIS OPINION DEALS WITH A NUMBER OF QUESTIONS RELATING TO COUNTY BUDGETARY PROCEDURES AND THE AUTHORITY OF THE BOARD OF COUNTY COMMISSIONERS AND THE COUNTY EXCISE BOARD IN CONNECTION WITH THE REVISION OF ESTIMATES OF NEEDS FOR SALARIES AND WAGES FOR COUNTY OFFICERS AND EMPLOYEES. (MEETINGS, ACCOUNTING, AD VALOREM TAXES) CITE: 19 Ohio St. 179.4 [19-179.4], 62 Ohio St. 331 [62-331], 62 Ohio St. 332 [62-332] [62-332], 62 Ohio St. 288 [62-288], 62 Ohio St. 289 [62-289] [62-289], OPINION NO. AUGUST 26, 1949 — ?, OPINION NO. AUGUST 2, 1952 — DANE, OPINION NO. AUGUST 26, 1949 — NORMAN (JAMES C. HARKIN)